Exhibit 99.1 GREENMAN TECHNOLOGIES www.greenman.biz News Release FOR IMMEDIATE RELEASE Contacts:Chuck Coppa, CFO or Lyle Jensen, CEO GreenMan Technologies, 781-224-2411 GreenMan Technologies Completes Divestiture of Its Tire Recycling Operations For Approximately $27.5 Million In Cash - Company to Focus on Recycled Products, Renewable Fuels, Alternative Energy and Other Green Technologies- SAVAGE, Minnesota –November 18, 2008 GreenMan Technologies, Inc. (OTCBB: GMTI), today announced that it has completed the divestiture of substantially all of the assets of its two wholly owned subsidiaries, GreenMan Technologies of Minnesota, Inc. and GreenMan Technologies of Iowa, Inc. to Liberty Tire Services of Ohio, LLC, a wholly-owned subsidiary of Liberty Tire Services, LLC for approximately $27.5 million in cash. The sale of the tire recycling business subsidiaries enables GreenMan to focus on growth opportunities for its remaining subsidiaries, Welch Products and GreenMan Renewable Fuel and Alternative Energy, Inc.Welch Products specializes in design, product development, and manufacturing of environmentally responsible products using recycled materials, primarily recycled rubber.
